UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4499


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUAVINCE SHAMON MURRAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:15-cr-00031-WO-1)


Submitted:   March 16, 2016                 Decided:   April 13, 2016


Before WILKINSON, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,  North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Terry M. Meinecke, Assistant United States Attorney, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Quavince    Shamon     Murray       pled    guilty     to    possession     of    a

firearm by a convicted felon and was sentenced to 120 months’

imprisonment in accordance with the Sentencing Guidelines, as

capped by the statutory maximum term set forth in 18 U.S.C.

§ 924(a)(2)      (2012).         See   U.S.      Sentencing       Guidelines     Manual

§ 5G1.1(a)      (2014).          Murray    argues     that        this   sentence      is

substantively unreasonable. *             “Any sentence that is within or

below a properly calculated Guidelines range is presumptively

reasonable,”     and    this     “presumption       can    only     be   rebutted      by

showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.”                  United States v. Louthian,

756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421

(2014).   We have reviewed the record and Murray’s arguments and

conclude that Murray has failed to rebut this presumption.

      Accordingly, we affirm the judgment of the district court.

We   dispense    with     oral    argument       because   the     facts   and   legal

contentions     are    adequately      presented     in    the     materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED

      *Although Murray’s brief discusses the standard of review
for procedural sentencing error, Murray does not allege that the
district court committed any procedural error.



                                           2